Title: John Barnes to Thomas Jefferson, 13 January 1817
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
            George Town 13th Jany 1817.
          
          Notwithstandg what has been said, & done, Respecting your several powers—they have not  had an Accomodating effect with the Comptroller—for Answer—He knows of None—but the Law—and cannot therefore be Admitted:—still in Order to save you the trouble—a Ride of many Miles to the Majestrate—Mr Randolph—your Witness—his Attest to it before me—will be Accepted Of—
          My first Attempt on the Cashr of Bank of Columa—the same objection was made—at which I expressed my surprize—and begd a Reference to the Board of Directors—whose decision the Next day—was—in your favr—of course I made a 2d Attempt on the Comptroller—but without the desired Effect.
          I therefore inclose you the two powers—to be Attested to—by the Witnesses and when Compleatly—transferred: transmit you the proper Certificates of both The Bank Stock & 6 ⅌Cts of their being—in the Name of Thads Kosciusko—with the greatest Respect,
          
            I am Dr Sir, Your most Obedt
            John Barnes.
          
        